 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    NORTHERN DISTRICT OF CALIFORNIA
                                              SAN JOSE DIVISION
 6    IN RE:                                                       CASE NO: 21-50028 SLJ
       EVANDER FRANK KANE                                          DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 7
                                                                   ECF Docket Reference No. 203
                                                                   Judge: Hon. Stephen L. Johnson
 9

10

11
     On 8/23/2021, I did cause a copy of the following documents, described below,
12   Notice and Opportunity for Hearing on Motion to Resolve Dispute Concerning Bank Accounts and to Abandon Interest
     in Canadian Real Property ECF Docket Reference No. 203
13

14

15

16

17

18

19
     to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20
     incorporated as if fully set forth herein.
21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to
22   Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if
     fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 8/23/2021
25                                                    /s/ Gregg S. Kleiner
                                                      Gregg S. Kleiner 141311
26
                                                      Rincon Law LLP
27                                                    268 Bush Street, Suite 3335
                                                      San Francisco, CA 94104
28                                                    415 672 5991
          Case: 21-50028         Doc# 204       Filed: 08/23/21      Entered: 08/23/21 10:36:34           Page 1 of 3
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      NORTHERN DISTRICT OF CALIFORNIA
                                               SAN JOSE DIVISION
5
        IN RE:                                                           CASE NO: 21-50028 SLJ
6
        EVANDER FRANK KANE                                               CERTIFICATE OF SERVICE
                                                                         DECLARATION OF MAILING
7
                                                                         Chapter: 7
8                                                                        ECF Docket Reference No. 203
                                                                         Judge: Hon. Stephen L. Johnson
9

10

11   On 8/23/2021, a copy of the following documents, described below,

     Notice and Opportunity for Hearing on Motion to Resolve Dispute Concerning Bank Accounts and to Abandon Interest
12   in Canadian Real Property ECF Docket Reference No. 203

13

14

15

16

17

18

19
     were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
20   postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
     herein.
21   The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
     referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
22   Service and that it is true and correct to the best of my knowledge, information, and belief.

23   DATED: 8/23/2021


24

25
                                                                  Jay S. Jump
26                                                                BK Attorney Services, LLC
                                                                  d/b/a certificateofservice.com, for
27                                                                Gregg S. Kleiner
                                                                  Rincon Law LLP
28                                                                268 Bush Street, Suite 3335
                                                                  San Francisco, CA 94104
           Case: 21-50028            Doc# 204          Filed: 08/23/21         Entered: 08/23/21 10:36:34                Page 2 of 3
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


PROFESSIONAL BANK                           STATE OF MICHIGAN                        WELLS FARGO BANK N.A.
STEPHEN G. OPPERWALL ESQ.                   MICHIGAN DEPARTMENT OF TREASURY          WELLS FARGO CARD SERVICES
LAW OFFICES OF STEPHEN G. OPPERWALL         BANKRUPTCY UNIT                          PO BOX 10438 MAC F8235-02F
4900 HOPYARD ROAD SUITE 100                 P.O. BOX 30168                           DES MOINES IA 50306-0438
PLEASANTON CA 94588                         LANSING MI 48909




SOUTH RIVER CAPITAL LLC                     CENTENNIAL BANK                          CENTENNIAL BANK
C/O BINDER & MALTER LLP                     AN ARKANSAS STATE-CHARTERED BANK         C/O PETER C. CALIFANO ESQ.
ATTN: HEINZ BINDER ESQ. AND                 JOHN A. ANTHONY ESQ., ANDREW J. GHEKAS   COOPER WHITE & COOPER LLP
DAVID B. RAO ESQ.                           ESQ.,ANTHONY & PARTNERS LLC              201 CALIFORNIA STREET 17TH FLOOR
2775 PARK AVENUE                            100 SOUTH ASHLEY DRIVE SUITE 1600        SAN FRANCISCO CA 94111
SANTA CLARA CA 95051                        TAMPA, FL 33602


CANADA
RAJ BHANGU                                  PACHULSKI STANG ZIEHL & JONES LLP        ZIONS BANCORPORATION N.A.
3082 13TH AVE WEST                          150 CALIFORNIA STREET 15TH FLOOR         ATTN: GERRICK M. WARRINGTON ESQ.
VANCOUVER BC V6K 2V2                        SAN FRANCISCO CA 94111                   C/O FRANDZEL ROBINS BLOOM & CSATO L.C.
CANADA                                                                               1000 WILSHIRE BOULEVARD 19TH FLOOR
                                                                                     LOS ANGELES CA 90017




ZIONS BANCORPORATION N.A.                   ZIONS BANCORPORATION N.A.                ZIONS BANCORPORATION N.A.
ATTN: REED S. WADDELL ESQ.                  ATTN: MICHAEL GERARD FLETCHER ESQ.       ATTN: MICHAEL TOAL
C/O FRANDZEL ROBINS BLOOM & CSATO L.C.      C/O FRANDZEL ROBINS BLOOM & CSATO L.C.   1900 MAIN STREET #200
1000 WILSHIRE BOULEVARD 19TH FLOOR          1000 WILSHIRE BOULEVARD 19TH FLOOR       IRVINE CA 92614
LOS ANGELES CA 90017                        LOS ANGELES CA 90017




RACHEL KUECHLE                              LONE SHARK HOLDINGS LLC                  JEREMY L. RETHERFORD
C/O SAMUEL CAPIZZI                          ATTN: ANDREW B. ADAMS                    BALCH & BINGHAM LLP
267 NORTH ST.                               128-A COURTHOUSE SQUARE                  1901 6TH AVENUE NORTH SUITE 1500
BUFFALO NY 14201                            OXFORD MS 38655                          BIRMINGHAM AL 35203




L. CONRAD ANDERSON IV                       HOPE PARKER                              LIPSITZ GREEN SCIME CAMBRIA LLP
BALCH & BINGHAM LLP                         C/O JONATHAN J. LEWIS                    42 DELAWARE AVENUE
1901 6TH AVENUE NORTH SUITE 1500            3985 UNIVERSITY AVE. FL. 2               SUITE 120
BIRMINGHAM AL 35203                         RIVERSIDE CA 92501                       BUFFALO NY 14202




NEWPORT SPORTS MANAGEMENT INC.              GENOVESE JOBLOVE & BATTISTA P.A.         MARTA VILLACORTA
GREENBERG GLUSKER FIELDS CLAMAN &           100 SE 2 STREET #4400                    OFFICE OF THE U. S. TRUSTEE
MACHTINGER LLP                              MIAMI FL 33131                           280 SOUTH 1ST STREET SUITE 268
C/O IRA STEINBERG                                                                    SAN JOSE CA 95113
2049 CENTURY PARK EAST STE. 2600
LOS ANGELES CA 90067




FINESTONE HAYES LLP                         SURE SPORTS LLC                          SURE SPORTS LLC
C/O RYAN A. WITTHANS                        C/O ROBERT B. KAPLAN ESQ.                C/O THOMAS M. GEHER ESQ.
456 MONTGOMERY STREET FLOOR 20              JEFFER MANGELS BUTLER & MITCHELL LLP     JEFFER MANGELS BUTLER & MITCHELL LLP
SAN FRANCISCO CA 94104                      TWO EMBARCADERO CENTER 5TH FLOOR         1900 AVENUE OF THE STARS 7TH FLOOR
                                            SAN FRANCISCO CA 94111                   LOS ANGELES CALIFORNIA 90067




DEPARTMENT OF TREASURY                      FRANCHISE TAX BOARD                      CALIFORNIA DEPT.
INTERNAL REVENUE SERVICE                    BANKRUPTCY SECTION MS A340               OF TAX & FEE ADMINISTRATION
P.O. BOX 7346                               PO BOX 2952                              COLLECTIONS SUPPORT BUREAU MIC:55
PHILADELPHIA PA 19101-7316                  SACRAMENTO CA 95812-2952                 PO BOX 942879
                                                                                     SACRAMENTO CA 94279-0055


          Case: 21-50028         Doc# 204     Filed: 08/23/21    Entered: 08/23/21 10:36:34       Page 3 of 3
